DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an image processing apparatus comprising: a position detection illumination unit that outputs position detection illumination light, the position detection illumination light being used for position detection on a position detection object; an image recognition illumination unit that outputs image recognition illumination light, the image recognition illumination light being used for image recognition on an image recognition object; an illumination control unit that controls the position detection illumination unit and the image recognition illumination unit to cause the position detection illumination light and the image recognition illumination light to be outputted at timings different from each other; an imaging unit that the position detection illumination light and the image recognition illumination light enter at timings different from each other; and an image processing unit that determines switching between the position detection illumination light and the image recognition illumination light on a basis of luminance information regarding a captured image by the imaging unit, the image processing unit performing position detection on the position detection object on a basis of an imaging result of the imaging unit with the position detection illumination light switched on and performing image recognition on the image recognition object on a basis of an imaging result of the imaging unit with the image recognition illumination light switched on.
Claims 2-8 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 9 is allowed since the claim recites a display apparatus with a detection function, the display apparatus comprising: an image projection illumination unit that outputs image projection illumination light; a light valve that modulates the image projection illumination light on a basis of image data and generates image light; a position detection illumination unit that outputs position detection illumination light, the position detection illumination light being used for position detection on a position detection object; an image recognition illumination unit that outputs image recognition illumination light, the image recognition illumination light being used for image recognition on an image recognition object; an illumination control unit that controls the position detection illumination unit and the image recognition illumination unit to cause the position detection illumination light and the image recognition illumination light to be outputted at timings different from each other; an imaging unit that the position detection illumination light and the image recognition illumination light enter at timings different from each other; and an image processing unit that determines switching between the position detection illumination light and the image recognition illumination light on a basis of luminance information regarding a captured image by the imaging unit, the image processing unit performing position detection on the position detection object on a basis of an imaging result of the imaging unit with the position detection illumination light switched on and performing image recognition on the image recognition object on a basis of an imaging result of the imaging unit with the image recognition illumination light switched on.
Claim 10 is allowed as being dependent upon aforementioned independent claim 9.
The closest prior art by Kuribayashi (US Doc. No. 20130314380) discloses an input device which comprising a projection unit and an imaging unit comprising an illumination unit which uses two differently angled infrared lights which are switched on/off to detect an approach and a location of an input object.  Kuribayashi does not disclose all of the limitations of claim 1 including an image processing unit that determines switching between the position detection illumination light and the image recognition illumination light on a basis of luminance information regarding a captured image by the imaging unit, the image processing unit performing position detection on the position detection object on a basis of an imaging result of the imaging unit with the position detection illumination light switched on and performing image recognition on the image recognition object on a basis of an imaging result of the imaging unit with the image recognition illumination light switched on.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneda (US Doc. No. 20160196005) discloses a projection display including object detection.
Rekimoto (US Doc. No. 20110033088) discloses an input device using the differential of multiple light patterns to detect input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694